Order entered June 27, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00123-CV

                              RONROYAL OWENS, Appellant

                                           V.

               JERRY ALEXANDER AND BILLY D. WYATT, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-07-04346

                                        ORDER
      Before the Court is appellant’s June 25, 2018 motion to extend time to file brief. We

GRANT the motion and ORDER the brief be filed no later than August 7, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE